U.S. Department of Justice

Criminal Division

 

 

Fraud Section Washington, D.C. 20530
February 21, 2020

Nathan I. Silver, Esq.
P.O. Box 5757
Bethesda, MD 20824-5757

Re: United States v. Kenneth O. Coates
Dear Mr. Silver:

This letter sets forth the full and complete plea offer to your client, Kenneth O. Coates
(hereinafter referred to as “your client” or “defendant”), from the Fraud Section, Criminal
Division, United States Department of Justice (hereinafter also referred to as “the Government” or
“the Fraud Section’). This plea offer expires on March 6, 2020. If your client accepts the terms
and conditions of this offer, please have your client sign this document in the space provided
below. Upon receipt of the signed document, this letter will become the Plea Agreement (“this
Agreement”). The terms of the offer are as follows:

1. Charges and Statutory Penalties
Your client agrees to plead guilty to a 1-count Criminal Information charging Major Fraud

Against the United States in violation of 18 U.S.C. § 1031(a). Your client understands that a
violation of 18 U.S.C. § 1031(a) carries a maximum sentence of 10 (ten) years of imprisonment

x j px p= anda fine of$256;000; a term of supervised release of not more than 3 (three) years, pursuant to

OPS

je
&

18 U.S.C. § 3583(b)(2); mandatory restitution under 18 U.S.C. § 3663A; and an obligation to pay
any applicable interest or penalties on fines and restitution not timely made.

In addition, your client agrees to pay a special assessment of $100 per felony conviction to
the Clerk of the United States District Court for the District of Columbia. Your client also
understands that, pursuant to 18 U.S.C. § 3572 and § 5E1.2 of the United States Sentencing
Commission, Guidelines Manual (2018) (hereinafter “Sentencing Guidelines,” “Guidelines,” or
“U.S.S.G.”), the Court may also impose a fine that is sufficient to pay the federal government the
costs of any imprisonment, term of supervised release, and period of probation. Further, your client
understands that, if your client has two or more convictions for a crime of violence or felony drug
offense, your client may be subject to the substantially higher penalties provided for in the career-
offender statutes and provisions of the Sentencing Guidelines.
2. Factual Stipulations

Your client agrees that the attached Criminal Information and Statement of the Offense
fairly and accurately describe your client’s actions and involvement in the offense to which your
client is pleading guilty.

3. Additional Charges

In consideration of your client’s guilty plea to the above offense, your client will not be
further prosecuted criminally by the Criminal Division, Fraud Section, for the conduct set forth in
the attached Statement of the Offense. This Agreement binds only the Criminal Division, Fraud
Section, and does not bind any other federal, state or local prosecuting authority. This Agreement
does not provide any protection from civil, administrative, or tax-related actions or charges.

After the entry of your client’s plea of guilty to the offense identified in paragraph 1 above,
your client will not be charged by the Government with any non-violent criminal offense in
violation of Federal or District of Columbia law which was committed within the District of
Columbia by your client prior to the execution of this Agreement and about which the Fraud
Section was made aware by your client prior to the execution of this Agreement. However, the
Government expressly reserves its right to prosecute your client for any crime of violence, as
defined in 18 U.S.C. § 16 and/or applicable local law, if in fact your client committed or commits
such a crime of violence prior to or after the execution of this Agreement.

4, Sentencing Factors

Your client understands that the sentence in this case will be determined by the Court,
pursuant to the factors set forth in 18 U.S.C. § 3553(a), including a consideration of the applicable
guidelines and policies promulgated by the Sentencing Guidelines.

Based on a preliminary analysis, the government believes that the loss to the United States
as a result of the scheme in which your client participated may be greater than $9,500,000. By
entering into this plea agreement, your client does not accept that this number is the appropriate
loss amount for the purposes of calculating his estimated offense level under the Sentencing
Guidelines. The Government and your client reserve all rights to make arguments regarding the
appropriate loss amount to be applied at sentencing.

5. Agreement as to Sentencing Allocution

The parties further agree that a sentence within the Guidelines Range would constitute a
reasonable sentence in light of all of the factors set forth in 18 U.S.C. § 3553(a). However, your
client reserves the right to seek a sentence below the Estimated Guidelines Range based upon
factors to be considered in imposing a sentence pursuant to 18 U.S.C. § 3553(a), and the
Government reserves the right to seek a sentence above the Estimated Guidelines Range based on
§ 3553(a) factors.
6. Reservation of Allocution

Notwithstanding the Government’s obligation under this Agreement to inform the Court
of the nature and extent of your client’s cooperation, the Government and your client reserve the
right to describe fully, both orally and in writing, to the sentencing judge, the nature and
seriousness of your client’s misconduct, including any misconduct not described in the charges to
which your client is pleading guilty. The Government and your client also reserve the right to
inform the presentence report writer and the Court of any relevant facts, to dispute any factual
inaccuracies in the presentence report, and to contest any matters not provided for in this
Agreement. In the event that the Court considers any Sentencing Guidelines adjustments,
departures, or calculations different from any agreements contained in this Agreement, or
contemplates a sentence outside the Guidelines range based upon the general sentencing factors
listed in 18 U.S.C. § 3553(a), the parties reserve the right to answer any related inquiries from the
Court. In addition, if in this Agreement the Government has agreed to recommend or refrain from
recommending to the Court a particular resolution of any sentencing issue, the Government and
your client reserve the right to full allocution in any post-sentence litigation. The parties retain the
full right of allocution in connection with any post-sentence motion which may be filed in this
matter and/or any proceeding(s) before the Bureau of Prisons.

7. Court Not Bound by this Agreement or the Sentencing Guidelines

Your client understands that the sentence in this case will be imposed in accordance with
18 U.S.C. § 3553(a), upon consideration of the Sentencing Guidelines. Your client further
understands that the sentence to be imposed is a matter solely within the discretion of the Court.
Your client acknowledges that the Court is not obligated to follow any recommendation of the
Government at the time of sentencing or to grant a downward departure based on your client’s
substantial assistance to the Government, even if the Government files a motion pursuant to 18
U.S.C. § 3553(e) and/or § 5K1.1 of the Sentencing Guidelines. Your client understands that neither
the Government’s recommendation nor the Sentencing Guidelines are binding on the Court.

Your client acknowledges that your client’s entry of a guilty plea to the charged offense
authorizes the Court to impose any sentence, up to and including the statutory maximum sentence,
which may be greater than the applicable Guidelines range. The Government cannot, and does not,
make any promise or representation as to what sentence your client will receive. Moreover, it is
understood that your client will have no right to withdraw your client’s plea of guilty should the
Court impose a sentence that is outside the Guidelines range or if the Court does not follow the
Government’s sentencing recommendation. The Government and your client will be bound by this
Agreement, regardless of the sentence imposed by the Court. Any effort by your client to withdraw
the guilty plea because of the length of the sentence shall constitute a breach of this Agreement.

8, Conditions of Release

Your client acknowledges that, although the Government will not seek a change in your
client’s release conditions pending sentencing, the final decision regarding your client’s bond
status or detention will be made by the Court at the time of your client’s plea of guilty. The
Government will not oppose your client’s voluntary surrender to commence serving any sentence
which is imposed. The Government may move to change your client’s conditions of release,
including requesting that your client be detained pending sentencing, if your client engages in
further criminal conduct prior to sentencing or if the Government obtains information that it did
not possess at the time of your client’s plea of guilty and that is relevant to whether your client is
likely to flee or pose a danger to any person or the community. Your client also agrees that any
violation of your client’s release conditions or any misconduct by your client may result in the
Government filing an ex parte motion with the Court requesting that a bench warrant be issued for
your client’s arrest and that your client be detained without bond while pending sentencing in your
client’s case. Your client agrees to surrender any passport to the Pretrial Services Agency and shall
not apply for a new passport.

9, Cooperation

Your client agrees to cooperate with the Fraud Section on the following terms and
conditions:

(a) Your client shall cooperate fully, truthfully, completely and forthrightly with the
Fraud Section and other Federal, state and local law enforcement authorities identified by the Fraud
Section in any and all matters as to which the Government deems the cooperation relevant. Your
client acknowledges that your client’s cooperation may include, but will not necessarily be limited
to: answering questions; providing sworn written statements; taking government-administered
polygraph examination(s); and participating in covert law enforcement activities. Any refusal by
your client to cooperate fully, truthfully, completely and forthrightly as directed by the Fraud
Section and other Federal, state and local law enforcement authorities identified by the Fraud
Section in any and all matters in which the Government deems your client’s assistance relevant
will constitute a breach of this Agreement by your client, and will relieve the Government of its
obligations under this Agreement, including, but not limited to, its obligation to inform this Court
of any assistance your client has provided. Your client agrees, however, that such breach by your
client will not constitute a basis for withdrawal of your client’s plea of guilty or otherwise relieve
your client of your client’s obligations under this Agreement.

(b) Your client shall promptly turn over to the Government, or other law enforcement
authorities, or direct such law enforcement authorities to, any and all evidence of crimes about
which your client is aware; all contraband and proceeds of such crimes; and all assets traceable to
the proceeds of such crimes. Your client agrees to the forfeiture of all assets which are proceeds
of crimes or traceable to such proceeds of crimes.

(c) Your client shall submit a full and complete accounting of all your client’s financial
assets, whether such assets are in your client’s name or in the name of a third party.

(d) Your client acknowledges and understands that, during the course of the
cooperation outlined in this Agreement, your client will be interviewed by law enforcement agents
and/or Government attorneys. Your client waives any right to have counsel present during these
interviews and agrees to meet with law enforcement agents and Government attorneys outside of
the presence of counsel. If, at some future point, you or your client desire to have counsel present
during interviews by law enforcement agents and/or Government attorneys, and you communicate
this decision in writing to the Fraud Section, the Government will honor this request, and this
change will have no effect on any other terms and conditions of this Agreement.

(e) Your client shall testify fully, completely and truthfully before any and all Grand
Juries in the District of Columbia and elsewhere, and at any and all trials of cases or other court
proceedings in the District of Columbia and elsewhere, at which your client’s testimony may be
deemed relevant by the Government.

(f) Your client understands and acknowledges that nothing in this Agreement allows
your client to commit any criminal violation of local, state or federal law during the period of your
client’s cooperation with law enforcement authorities or at any time prior to the sentencing in this
case. The commission of a criminal offense during the period of your client’s cooperation or at
any time prior to sentencing will constitute a breach of this Agreement and will relieve the
Government of all of its obligations under this Agreement, including, but not limited to, its
obligation to inform this Court of any assistance your client has provided. However, your client
acknowledges and agrees that such a breach of this Agreement will not entitle your client to
withdraw your client’s plea of guilty or relieve your client of the obligations under this Agreement.

(g) Your client agrees to abide by any and all release conditions imposed by the Court.
10. Waivers

A. Venue

Your client waives any challenge to venue in the District of Columbia.

B. Statute of Limitations

Your client agrees that, should the conviction following your client’s plea of guilty
pursuant to this Agreement be vacated for any reason, any prosecution, based on the conduct set
forth in the attached Statement of the Offense, that is not time-barred by the applicable statute of
limitations on the date of the signing of this Agreement (including any counts that the Government
has agreed not to prosecute or to dismiss at sentencing pursuant to this Agreement) may be
commenced or reinstated against your client, notwithstanding the expiration of the statute of
limitations between the signing of this Agreement and the commencement or reinstatement of such
prosecution. It is the intent of this Agreement to waive all defenses based on the statute of
limitations with respect to any prosecution of conduct set forth in the attached Statement of the
Offense that is not time-barred on the date that this Agreement is signed.

 

 

yet ; f Ple dant’s Immi. i ~

 
  
 

ilty may have consequences with respect to the
defendgnt’s immi i \ citizen of the-Vnited States.

  

also be a consequence of pleading guilty to a crime. Removal, denaturalization, and other
 

     

denaturaltxation and automatic removal from the United States.

D. Trial Rights

Your client understands that by pleading guilty in this case your client agrees to waive
certain rights afforded by the Constitution of the United States and/or by statute or rule. Your client
agrees to forego the right to any further discovery or disclosures of information not already
provided at the time of the entry of your client’s guilty plea. Your client also agrees to waive,
among other rights, the right to be indicted by a Grand Jury, the right to plead not guilty, and the
right to a jury trial. If there were a jury trial, your client would have the right to be represented by
counsel, to confront and cross-examine witnesses against your client, to compel witnesses to
appear for the purpose of testifying and presenting other evidence on your client’s behalf, and to
choose whether to testify. If there were a jury trial and your client chose not to testify at that trial,
your client would have the right to have the jury instructed that your client’s failure to testify could
not be held against your client. Your client would further have the right to have the jury instructed
that your client is presumed innocent until proven guilty, and that the burden would be on the
United States to prove your client’s guilt beyond a reasonable doubt. If your client were found
guilty after a trial, your client would have the right to appeal your client’s conviction. Your client
understands that the Fifth Amendment to the Constitution of the United States protects your client
from the use of self-incriminating statements in a criminal prosecution. By entering a plea of guilty,
your client knowingly and voluntarily waives or gives up your client’s right against self-
incrimination.

Your client acknowledges discussing with you Rule 11(f) of the Federal Rules of Criminal
Procedure and Rule 410 of the Federal Rules of Evidence, which ordinarily limit the admissibility
of statements made by a defendant in the course of plea discussions or plea proceedings if a guilty
plea is later withdrawn. Your client knowingly and voluntarily waives the rights that arise under
these rules in the event your client withdraws your client’s guilty plea or withdraws from this
Agreement after signing it.

Your client also agrees to waive all constitutional and statutory rights to a speedy sentence
and agrees that the plea of guilty pursuant to this Agreement will be entered at a time decided upon
by the Government with the concurrence of the Court. Your client also agrees that the sentencing
in this case may be delayed until your client’s cooperation has been completed, as determined by
the Government, so that the Court will have the benefit of all relevant information before a
sentence is imposed. Your client understands that the date for sentencing will be set by the Court.

E. Appeal Rights

Your client agrees to waive, insofar as such waiver is permitted by law, the right to appeal
the conviction in this case on any basis, including but not limited to claim(s) that (1) the statute(s)
to which your client is pleading guilty is unconstitutional, and (2) the admitted conduct does not
fall within the scope of the statute(s). Your client understands that federal law, specifically 18
U.S.C. § 3742, affords defendants the right to appeal their sentences in certain circumstances. Your
client also agrees to waive the right to appeal the sentence in this case, including but not limited to
any term of imprisonment, fine, forfeiture, award of restitution, term or condition of supervised
release, authority of the Court to set conditions of release, and the manner in which the sentence
was determined, except to the extent the Court sentences your client above the statutory maximum
or guidelines range determined by the Court. In agreeing to this waiver, your client is aware that
your client’s sentence has yet to be determined by the Court. Realizing the uncertainty in
estimating what sentence the Court ultimately will impose, your client knowingly and willingly
waives your client’s right to appeal the sentence, to the extent noted above, in exchange for the
concessions made by the Government in this Agreement. Notwithstanding the above agreement to
waive the right to appeal the conviction and sentence, your client retains the right to appeal on the
basis of ineffective assistance of counsel, but not to raise on appeal other issues regarding the
conviction or sentence.

F. Collateral Attack

Your client also waives any right to challenge the conviction entered or sentence imposed
under this Agreement or otherwise attempt to modify or change the sentence or the manner in
which it was determined in any collateral attack, including, but not limited to, a motion brought
under 28 U.S.C. § 2255 or Federal Rule of Civil Procedure 60(b), except to the extent such a
motion is based on newly discovered evidence or on a claim that your client received ineffective
assistance of counsel. Your client reserves the right to file a motion brought under 18 U.S.C.
§ 3582(c)(2).

G, Witness Fees

Your client further agrees to waive all rights, claims, or interest in any witness fee that your
client may be eligible to receive pursuant to 28 U.S.C. § 1821 for your client’s appearance at any
grand jury, witness conference, or court proceeding, during the course of your client’s cooperation
pursuant to this Agreement or any term of your client’s incarceration.

11. Use of Self-Incriminating Information

The Government agrees pursuant to U.S.S.G. § 1B1.8(a), that self-incriminating
information provided by your client pursuant to this Agreement or during the course of debriefings
conducted in anticipation of this Agreement, and about which the Government had no prior
knowledge or insufficient proof in the absence of your client’s admissions, will not be used by the
Government at the time of sentencing for the purpose of determining the applicable guideline
range. However, all self-incriminating information provided by your client may be used for the
purposes and in accordance with the terms identified in U.S.S.G. § 1B1.8(b).
12. Restitution

Your client understands that the Court has an obligation to determine whether, and in what
amount, mandatory restitution applies in this case under 18 U.S.C. § 3663A.

Payments of restitution shall be made to the Clerk of the Court. In order to facilitate the
collection of financial obligations to be imposed in connection with this prosecution, your client
agrees to disclose fully all assets in which your client has any interest or over which your client
exercises control, directly or indirectly, including those held by a spouse, nominee or other third
party. Your client agrees to submit a completed financial statement on a standard financial
disclosure form which has been provided to you with this Agreement to the Financial Litigation
Unit of the United States Attorney’s Office, as it directs. If you do not receive the disclosure form,
your client agrees to request one from usadc.ecfflu@usa.doj.gov. Your client will complete and
electronically provide the standard financial disclosure form to usadc.ecfflu@usa.doj.gov 30 days
prior to your client’s sentencing. Your client agrees to be contacted by the Financial Litigation
Unit of the United States Attorney’s Office, through defense counsel, to complete a financial
statement. Upon review, if there are any follow-up questions, your client agrees to cooperate with
the Financial Litigation Unit. Your client promises that the financial statement and disclosures will
be complete, accurate and truthful, and understands that any willful falsehood on the financial
statement could be prosecuted as a separate crime punishable under 18 U.S.C. § 1001, which
carries an additional five years’ incarceration and a fine.

Your client expressly authorizes the Department of Justice and any agent thereof to obtain
a credit report on your client in order to evaluate your client’s ability to satisfy any financial
obligations imposed by the Court or agreed to herein. Also, your client agrees to provide and/or
consent to the release of your client’s tax returns for the previous five years.

Your client understands and agrees that the restitution or fines imposed by the Court will
be due and payable immediately and subject to immediate enforcement by the United States. If the
Court imposes a schedule of payments, your client understands that the schedule of payments is
merely a minimum schedule of payments and will not be the only method, nor a limitation on the
methods, available to the United States to enforce the criminal judgment. If your client is sentenced
to a term of imprisonment by the Court, your client agrees to participate in the Bureau of Prisons’
Inmate Financial Responsibility Program, regardless of whether the Court specifically imposes a
schedule of payments.

Your client certifies that your client has made no transfer of assets in contemplation of this
prosecution for the purpose of evading or defeating financial obligations that are created by this
Agreement and/or that may be imposed by the Court. In addition, your client promises to make no
such transfers in the future until your client has fulfilled the financial obligations under this
Agreement.

13. Breach of Agreement

Your client understands and agrees that, if after entering this Agreement, your client fails
specifically to perform or to fulfill completely each and every one of your client’s obligations
under this Agreement, or engages in any criminal activity prior to sentencing, your client will have
breached this Agreement. In the event of such a breach: (a) the Government will be free from its
obligations under this Agreement; (b) your client will not have the right to withdraw the guilty
plea; (c) your client will be fully subject to criminal prosecution for any other crimes, including
perjury and obstruction of justice; (d) no motion pursuant to Section 5K1.1 of the Sentencing
Guidelines or 18 U.S.C. § 3553(c) will be filed or sought; and (e) the Government will be free to
use against your client, directly and indirectly, in any criminal or civil proceeding, all statements
made by your client and any of the information or materials provided by your client, including
such statements, information and materials provided pursuant to this Agreement or during the
course of any debriefings conducted in anticipation of, or after entry of, this Agreement, whether
or not the debriefings were previously characterized as “off-the-record” debriefings, and including
your client’s statements made during proceedings before the Court pursuant to Rule 11 of the
Federal Rules of Criminal Procedure.

Your client understands and agrees that the Government shall be required to prove a breach
of this Agreement only by a preponderance of the evidence, except where such breach is based on
a violation of federal, state, or local criminal law, which the Government need prove only by
probable cause in order to establish a breach of this Agreement.

Nothing in this Agreement shall be construed to permit your client to commit perjury, to
make false statements or declarations, to obstruct justice, or to protect your client from prosecution
for any crimes not included within this Agreement or committed by your client after the execution
of this Agreement. Your client understands and agrees that the Government reserves the right to
prosecute your client for any such offenses. Your client further understands that any perjury, false
statements or declarations, or obstruction of justice relating to your client’s obligations under this
Agreement shall constitute a breach of this Agreement. In the event of such a breach, your client
will not be allowed to withdraw your client’s guilty plea.

14, Government’s Obligations

The Government will bring to the Court’s attention at the time of sentencing the nature and
extent of your client’s cooperation or lack of cooperation.

The Fraud Section will evaluate the full nature and extent of your client’s cooperation to
determine whether your client has provided substantial assistance in the investigation or
prosecution of another person who has committed an offense. If the Fraud Section determines that
your client has provided such substantial assistance, the Fraud Section shall file a departure motion
pursuant to Section 5K1.1 of the Sentencing Guidelines, which would afford your client an
opportunity to persuade the Court that your client should be sentenced to a lesser period of
incarceration and/or fine than indicated by the Sentencing Guidelines. The determination of
whether your client has provided substantial assistance warranting the filing of a motion pursuant
to Section 5K1.1 of the Sentencing Guidelines is within the sole discretion of the Fraud Section
and is not reviewable by the Court. In the event your client should fail to perform specifically and
fulfill completely each and every one of your client’s obligations under this Agreement, the
Government will be free from its obligations under this Agreement, and will have no obligation to
file a departure motion pursuant to Section 5K1.1 of the Sentencing Guidelines.
15. Witness Protection

The Government agrees that, if requested by your client, and if appropriate in the sole
discretion of the Fraud Section in order to provide for the protection and security of your client,
the Fraud Section will sponsor your client for acceptance into the Witness Security Program of the
United States Department of Justice. It is understood, however, that the decision to accept your
client into the Witness Security Program is at the sole discretion of the United States Department
of Justice and not the Fraud Section. It is further understood that, once accepted into the Witness
Security Program, the continued participation of your client will be governed exclusively by the
standard rules and regulations which have been promulgated by the United States Department of
Justice to administer the Witness Security Program.

16. Complete Agreement

No agreements, promises, understandings, or representations have been made by the parties
or their counsel other than those contained in writing herein, nor will any such agreements,
promises, understandings, or representations be made unless committed to writing and signed by
your client, defense counsel, and a Trial Attorney with the Fraud Section.

Your client further understands that this Agreement is binding only upon the Fraud Section.
This Agreement does not bind the Civil Division of the United States Department of Justice or any
United States Attorney’s Office, nor does it bind any other state, local, or federal prosecutor. It
also does not bar or compromise any civil, tax, or administrative claim pending or that may be
made against your client.

If the foregoing terms and conditions are satisfactory, your client may so indicate by
signing this Agreement and the Statement of the Offense, and returning both to us no later than
March 6, 2020.

Sincerely yours,

ROBERT A. ZINK
Chief, Fraud Section

eNews (RA

Michael P. McCarthy

Daniel P. Butler

Trial Attorneys, Fraud Section
Criminal Division

United States Department of Justice

 

10
DELENDANT'S ACCEPLANCE

have read every page of this Agreement and have discussed it with my attorney, Nathan
I Sutver. bsq. fb fully understand this Agreement and agree to it without reservation. | do this
voluntary and of my own free will, intending to be legally bound. No threats have been made to
mena Pander the intense of wasihing that could impede my ability to understand this
Agreciment tilly, Fam pleading gilts because Lam in fact guilty of the offense identified in this
Agreement

| reaffirm that absolutely no promises, agreements. understandings, or conditions have
byen made or entered into in connection with my decision to plead guilty except those set forth in
‘Ms Agreement bam satistied with the degal services provided by my attorney in connection with

this \grcement and matters related tou

. - .
. {7 i a _

Dae 3/4 LO 2-6 tao} en.

Kenneth O. Coates

Defendant

   
 
  

ATTORNESS ACKNOWLEDGMENT

Ihave read every page of this Agreement, reviewed this Agreement with my client,
Kenneth ©, Coates, and filly discussed the provisions of this Agreement with my client. These
pages accurately and completely set forth the entire Agreement. [concur in my client's desire to
plead guilty as set forth in this Agreement,

fra 4, 2¢20
Dat f

 

Nathan I. Silver, Esq.
Attorney for Defendant Kenneth O. Coates
